 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Adrien Joshua Espinoza,                            No. CV-16-00561-TUC-DCB
10                  Plaintiff,                          ORDER
11   v.
12   Unknown Stevens, et al.,
13                  Defendants.
14
15          Defendants’ Motion for Summary Judgment was filed on March 12, 2019. Plaintiff
16   was granted an extension of time to file the Response because he was on mental health
17   watch. The Court had to issue a directive to the Warden at ASPC to make paper, pencil,
18   and legal materials available for a minimum of 30 days for three hours per week during the
19   mental health watch to enable the Plaintiff to prepare his response. On June 3, 2019, the
20   Plaintiff filed a Response and Statement of Facts. On June 18, 2019, Defendants filed a
21   Reply. The Motion for Summary Judgment is fully briefed and ready for disposition.
22          On June 3, 2019, Plaintiff filed a Notice and Motion for Copies and Motion for
23   Extension of 24 hours related to his needing copies before he could file his Response. On
24   June 25, 2019, Plaintiff filed a Motion to Stay and Notice of Change of Address and a
25   Notice that Defendants are hindering his litigation. Plaintiff complains that he was unable
26   to obtain copies of his Response and had to file original documents and that he is having
27   difficulty getting the prison librarian to copy documents he needs to file in his various
28   cases, including this one, and that he is at risk of missing important filing deadlines.
 1          The Court notes that this case has a fully briefed dispositive motion pending and
 2   ready for a ruling. The Court denies the stay. The Court orders the Defendants to either
 3   show proof that Plaintiff has been provided copies of the filings in this case, including:
 4   Response (Doc. 57), Statement of Facts (Doc. 58), Reply (Doc. 59), Motion to Stay and
 5   Notice of Change of Address (Doc. 61), Notice electronic filing (Doc. 62), Notice of
 6   Defendants’ [] Hindering Litigation (Doc. 60), and all attachments. If Plaintiff has not
 7   been provided copies of any of these documents, the Defendants shall provide them to the
 8   Plaintiff with proof of service.
 9          Accordingly,
10          IT IS ORDERED that the Motion to Stay (Doc. 61) is DENIED.
11          IT IS FURTHER ORDERED that the Motion for Copies (Doc. 56) is GRANTED
12   as described above.
13          IT IS FURTHER ORDERED that the Motion for Extension of Time to File (Doc.
14   55) is MOOT.
15          IT IS FURTHER ORDERED that the Motion for Summary Judgment is taken
16   under advisement.
17          Dated this 5th day of July, 2019.
18
19
20
21
22
23
24
25
26
27
28


                                                -2-
